Title: Abigail Adams to Catherine Nuth Johnson, 20 May 1798
From: Adams, Abigail
To: Johnson, Catherine Nuth


          
            my dear Madam
            Philadelphia May 20 1798
          
          I received a few days past, Your obliging favour of May 7th, inclosing the Letters of my sons, and one from the God Mother of Mrs Adams, which contains a pleasing and agreable picture of the mutual regard, and affection of our Children. Mr Adams never writes me, but he expresses the satisfaction which he derives from his connection long may they live in the full enjoyment of those domestick attachments which sweeten the Cup of Life, and without which, Paridice itself would yeald no solid pleasures.
          Mr Adams’s mission to Berlin, tho much envyed by some of his countrymen, has never met his approbation, more however from the circumstance of his receiving the nomination from his Father, than from any other cause. If it had been an advancement of him, either as it respected Rank, or emolument; he would not have been advanced by his Father, but the President conceiving that he might render to his Country more essential Service at Berlin than Lisbon thought proper to change his destination, and for this single act, he has been caluminiated and abused, with all the bitterness of Party spirit the disorganizers of our Country, have represented it, as the

advancement of the Presidents own son to a pecuniary office, and a Member of Congress during the present session, has written a Letter to his constituents containing the grocest falshoods which he knew at the time to be such, saying that, the President appointed his son to Prussia, before he met Congress the Jounals of the Senate prove, that the appointment took place in June near the close of the Session. he then adds that he had, had a new outfit every year since he went abroad. I inclose you the Letter as publishd if you will give yourself the trouble to read it, as one specimin amongst ten thousand others, that the Jacobinic party stick at nothing to answer their own views.
          You must have noticed in one of those Letters which I sent you, an apprehension of mr Adams’s least an honorary distinction, conferd upon him by the Academy of Arts and sciences, originated from his Father. tell him, says his Father, that I say he is a very proud young Man, but that I had no hand in, or lot or part in his Election as a member of that academy, nor knew of it untill I saw his Name upon the Books.—
          I cannot however blame that spirit of independance, which chuses to rest upon its own merrits & individual foundation.
          I presume my dear Madam, that you will not consider me acting an improper part, if I mention to you, that as mr Johnson has concluded to place his son at the college in Annapolis, it will be expected by the President, and mr T B Johnsons Tutor, that some notice should be given to them of it. The Age of the University; the Respectability of its institutions, the Number of its students, and the Character of the President, the Corporation and overseers, justly entitle it, to the first Rank amongst the seminaries of Learning in the United States.
          Inquiries have been made of me, knowing the connection between our Families, whether mr Johnson was not soon expected to return, as no intimation had been received to the contrary and his Chamber is still held for him.
          Mr Otis who is here as a Member of Congress, to whose care your son was confided, mentiond to me that he had not received a line from your son since he left this place
          If you should wish for information upon any point respecting the usages and customs of the University, mr Cranch can inform you— Mr Johnsons behaviour and conduct whilst at Cambridge not only endeared him to his fellow students, but engaged him the particular

regard of the President, as I have been informd. it is natural for me to have partialities towards the university where my Grandfather, Father Husband and Sons received their Education. You will pardon me then if I regreet that your son will not finish his Education there. it must however accord more with your feelings to have him near you & with your connection—
          There is a publick Letter, from mr Adams to 12th Feb’ry there is nothing to the contrary of their being well at that time.
          accept my dear Madam, my thanks for the obliging present inclosed in your Letter. it has an intrinsick value as the work of your own Hands, and on that account I shall value it much more, than if it did not possess that merit, even tho it had been ten times more costly.
          your Letter to mrs smith, I forwarded to her, and I shall not fail to communicate to her, the favourable sentiments so obligingly exprest by you to me. The col has been unfortunate. Mrs smith has retired to a Farm about 20 miles from the city of N york— her spirits are not what they once were. her prospects are not pleasent.
          alass my dear Madam, Who of us are without our troubles, and our anxieties, what ever our situation or lot in Life?
          I pray you to make the Presidents and my respects to mr Johnson Mr Cranch had written us an account of Your Friendly visit, and of mr Johnsons Patronage towards him. I trust he will prove worthy of it. my Love to the young Ladies & to your son, from Madam your Friend and Humble servant
          
            A Adams
          
        